Citation Nr: 0827374	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1959 to May 
1961, and from August 1961 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In a June 5, 2006, decision, the Board denied service 
connection for depression.  The veteran appealed the June 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a February 2008 Order, the 
Court granted a Joint Motion for Remand filed by the parties, 
and vacated and remanded the case to the Board.


FINDING OF FACT

The veteran's depression did not originate during her periods 
of active service, and is not otherwise etiologically related 
to either period of service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated preadjudicatory notice in a December 2001 
communication.  The Board notes that the veteran has not been 
advised of the information and evidence necessary to 
substantiate the initial disability rating and effective date 
to be assigned in the event service connection was granted 
for her claimed disorder.  As explained below, however, 
service connection is not warranted.  Any notice deficiency 
concerning the initial rating and effective date in this case 
therefore is moot.
 
Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the veteran 
herself.  38 U.S.C.A. § 5103A.  The Board notes in this 
regard that the veteran apparently began receiving disability 
benefits from the Social Security Administration (SSA) 
sometime in 2002.  Although VA has not obtained those 
records, Vet Center records for May 2002 record her assertion 
that she limited her SSA application to physical disorders.  
Nor has she requested that VA obtain any records in SSA's 
possession, or otherwise suggested that the referenced agency 
has any records pertinent to the instant appeal.  The Board 
also points out that the veteran is represented by an 
attorney, who also has not suggested that any SSA records are 
relevant to this appeal.  In the absence of any indication 
that records held by the SSA are relevant to this case, the 
Board finds that remand of the case to obtain records from 
the SSA is not warranted.

In addition, she was afforded a VA examination in July 2002 
which addressed the etiology of her claimed disorder.

The Board notes that the Joint Motion for Remand accepted by 
the Court determined that the Board did not address the 
credibility and competency of the veteran's allegations of 
sexual harassment in service, or her account of depressive 
symptomatology since the claimed incidents; the motion did 
not suggest that further evidentiary development was 
required.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Factual background

The veteran contends that her current depression was caused 
by sexual harassment experienced during service on account of 
her sexual orientation.  She contends that the harassment was 
continuous, involved the chain of command, and took the form 
of verbal taunts and threats.  She does not contend that she 
was personally assaulted.

The service medical and personnel records are silent for any 
complaints, finding or diagnosis of psychiatric disability.  
In November 1959 she reported that she enjoyed service, but 
not her job.  In 1960 she was evaluated for neurologic 
problems, at which time she was noted to be adjusting well to 
service.  On periodic examinations she denied any psychiatric 
complaints or homosexual tendencies.  The records show she 
was processed out of her second period of service after 
voluntarily admitting to overt homosexual activities.  As 
part of the discharge process, she underwent a psychiatric 
examination which disclosed the absence of any neurotic or 
psychotic process.  She indicated that the stress involved 
with overseas assignment away from her current partner 
prompted her decision to request separation from service.  On 
her discharge Report of Medical History, she denied any 
psychiatric symptoms, including depression or excessive 
drinking habit, but did admit to homosexual tendencies.

Following service, the veteran attended a VA examination in 
September 1962.  She did not report any psychiatric 
complaints.  She denied using alcohol or drugs.  Mental 
status examination was negative for any identified 
abnormalities, and no psychiatric disorder was noted or 
diagnosed.

There is no post-service evidence of psychiatric disability 
until July 2001.  Medical records from that point to the 
present document treatment for depression.  The veteran's 
treating clinicians attributed the psychiatric disorder to 
her physical condition.  A July 2001 entry notes that she did 
not have any significant past psychiatric history, and 
presented with a depressed mood following a diagnosis of 
Ménière's disease; she indicated that she remembered feeling 
blue on occasion 1 to 2 years previously.  An August 2001 
entry notes that she reported periods of depression prior to 
service, the abuse of alcohol in late adolescence, depression 
in service (once her sexual orientation was disclosed), 
increased alcohol use in service, and chronic depression from 
1962 until she stopped using alcohol in 1975.  She denied any 
sustained period of depression since 1975.  The entry 
indicates that the working diagnosis for the veteran was 
depression due to a medical condition.  Another August 2001 
entry notes her report that she was an alcoholic after 
leaving service, but had been sober for decades.  She also 
reported experiencing harassment and taunts in service once 
her sexual orientation was known; she was diagnosed as having 
an adjustment disorder.  

A March 2002 entry in the medical records notes that she was 
discharged from service for being a lesbian, but denied any 
sexual molestation.  An August 2002 entry indicated that the 
veteran's working diagnosis was depression due to a medical 
condition; the psychiatrist noted that the veteran had 
suffered from an alcohol-induced chronic depression from 1962 
to 1975, which resolved with abstinence.  Treatment records 
from April 2003 record her assertion that depression  began 
in service, but do not otherwise address the etiology of the 
disorder.  In February 2005 she reported depression 
associated with her physical condition, although she reported 
being diagnosed with dysthymia at age 20, and reported 
experiencing stress from maltreatment in service.

In statements on file beginning in 2001, and at her March 
2005 hearing before a decision review officer, the veteran 
contends that she felt humiliated by the military's attitude 
toward gay soldiers, and by the disrespectful manner in which 
she was discharged during the discharge process.  She denied 
any heterosexual or homosexual harassment in service.  She 
testified that she used alcohol sparingly before service, but 
used it to self medicate during service, at which time she 
was also experiencing depression; she testified that she was 
not treated for depression in service.  She indicates that 
she experienced trouble adjusting to civilian life, and that 
her drinking accelerated after service.  She explains that 
she had low self esteem and took lower paying jobs to avoid 
having the nature of her discharge discovered.  She indicated 
that she stopped drinking in 1975, but never sought treatment 
until 2001 because of the Midwest culture.  She testified 
that she nevertheless had been depressed since service.  She 
testified that she knew of one woman who killed herself from 
the pressure of being investigated for something.  

Vet Center records for the period from January 2002 show that 
the veteran first present in January 2002 for treatment.  
Entries for July 2002 document her contention that she feared 
physical harm should her sexual orientation be discovered in 
service.  She explained that once her orientation was 
discovered, she endured demeaning comments from the chain of 
command, as well as threats.  She indicates that since 
service, she experienced problems with relationships, and 
developed alcohol dependence.  The veteran was diagnosed as 
having dysthymia, alcohol dependence in remission, and sub-
clinical PTSD.  Another July 2002 entry indicates that the 
veteran's depression would continue to increase until her 
physical problems resolved.  Entries for August 2002 indicate 
that once the veteran was discharged from active service, and 
after enduring sexual harassment, she began experiencing 
depression and alcohol dependence.  Her counselor opined that 
the veteran's depression was clearly related to her period of 
military service.  In June 2003, her readjustment counseling 
therapist opined that the veteran's depression originated in 
the military and was worsening.  In July 2003, the veteran's 
treating psychiatrist indicated that she developed symptoms 
of dysthymic disorder in service, and by discharge had 
developed symptoms of major depressive disorder.  The 
psychiatrist indicated that the depressive symptoms have 
continued to the present time.  He concluded that the 
veteran's current dysthymic disorder and recurrent major 
depressive disorder began in service.  In March 2004, the 
veteran's clinical psychologist concluded that the veteran's 
depression began during her period of active service, in the 
context of harassment she endured therein.  She also 
indicated that since service, the veteran had suffered from 
alcohol dependence.

At the veteran's July 2002 VA examination, the examiner noted 
the circumstances of the service separation, and acknowledged 
her assertion that she was depressed over the manner in which 
she was treated in connection with the discharge.  The 
examiner also noted the treatment records indicating that the 
depression was due to recent physical conditions, and noting 
that the veteran had experienced alcohol-induced chronic 
depression from 1962 to 1975, with resolution of the 
depressive symptoms in 1975.  The veteran indicated that 
staff at the Vet Center informed her that she had experienced 
depression for many years and should file a claim.  

The examiner diagnosed the veteran as having depressive 
disorder not otherwise specified, and alcohol dependence in 
sustained full remission.  The examiner concluded that the 
veteran's psychiatric disorder was not related to her active 
service.  In explanation, he noted that that the veteran 
first sought treatment for depression decades after service 
and in the context of experiencing multiple medical 
difficulties.  The examiner acknowledged that the veteran was 
probably harassed due to her sexual orientation in service, 
but concluded that it was highly unlikely that the veteran's 
depression was directly related to service, including from 
any maltreatment experienced therein.

In an August 2003 statement, the veteran's sister indicated 
that the veteran was not the same person after she was 
discharged from the military.

On file is an excerpt from an internet article received in 
March 2005, summarizing an amicus brief filed by the American 
Psychiatric Association which purportedly argued in part that 
Army regulations stigmatize homosexuals and encourages gays 
to conceal their sexual orientation, which may be harmful to 
their mental health.

Analysis

The veteran's service medical records are negative for any 
evidence of psychiatric disability, or for depression in 
particular.  Moreover, there is no post-service evidence of 
depression until more than 3 decades after service.  The 
veteran nevertheless contends that she experienced depression 
in service stemming from harassment associated with her 
admission of homosexuality.  The Board has no reason to doubt 
that the veteran experienced a level of hostility from fellow 
soldiers and her chain of command.  She does not contend that 
the harassment was physical in nature, but rather was 
humiliating.  The Board also finds that she is competent to 
describe feelings of depression in service as well as the use 
of alcohol.  The Board does, however, find her account of 
depression and alcohol abuse in service to lack credibility.

In this regard, the Board points out that not only are the 
service medical records silent for reference to depression or 
alcohol use, but the veteran herself affirmatively declared 
on her separation examination (and on prior examinations) 
that she was not experiencing depression or an excessive 
drinking habit.  Moreover, she was afforded a psychiatric 
examination in connection with her discharge, which revealed 
no evidence of a psychiatric disorder.  The Board finds her 
affirmative statements during service and at service 
discharge concerning the absence of depressive symptomatology 
(including self medication through alcohol abuse) to 
contradict her current assertions, made in connection with 
her claim for compensation, that she was experiencing 
depressive symptoms in service.  For the above reasons, the 
Board finds her account of depressive symptoms in service to 
lack credibility.

The veteran also maintains that her depressive symptoms have 
continued since service until the present.  The Board again 
finds that although she is competent to address depressive 
symptoms experienced during service, her account in this case 
lacks credibility.  For example, despite now contending that 
she was depressed and used alcohol for self medication until 
1975, when examined by VA in September 1962 she denied using 
alcohol, mental status examination was normal, and no 
psychiatric impairment was identified.  Nor did she report 
depression at that time.  The first mention of depression in 
treatment records is in 2001, at which time she reported the 
onset of depression with her physical impairments.  It was 
not until she began receiving treatment at the Vet Center in 
2002 that she recalled feeling depressed since service.  

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Here, the Board has taken into 
account the veteran's assertion that she did not seek 
treatment for depression because of the Midwestern culture, 
but finds it unpersuasive given that she now apparently has 
no reservations about seeking treatment, despite her 
Midwestern upbringing.  Moreover, she herself admitted to 
treating clinicians in August 2001 that she had not in fact 
experienced chronic depression between 1975 and 2001.  Her 
sister has indicated only that there was a change in the 
veteran since service; she mentioned nothing concerning 
depression.

In sum, the Board finds her current assertions regarding 
continuity of symptomatology to be contradicted by the lack 
of any corroborating lay or medical evidence until decades 
after service, and her admission to treating clinicians that 
she in fact was not experiencing depression from at least 
1975 until recently.  The Board acknowledges that she very 
likely did experience harassment or humiliation in service.  
This does not require accepting her account that she became 
depressed as a result.  The Board finds her account of 
experiencing depression in service and until 2001 to lack 
credibility for the above reasons.

The veteran's treating psychiatrist, psychologist, and Vet 
Center counselor have concluded that the veteran's current 
depression originates from harassment in service.  Their 
statements are based, however, on the veteran's account of 
depressive symptoms in service and thereafter, an account the 
Board has found to lack credibility.  The Board notes that a 
medical opinion premised on an unsubstantiated account of a 
claimant has no probative value.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  To the extent the veteran herself 
believes her depression is etiologically related to service 
(in contrast to merely providing her account of depressive 
symptoms through the years), the Board notes that, as a 
layperson, her opinion as to matters of medical causation do 
not constitute competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 49 (1992).  The same is true with 
respect to any such opinion by the veteran's sister.  In 
addition, the Board notes that the excerpt provided by the 
veteran does not purport to address her particular situation, 
and in fact indicates only that the Army's policy might cause 
harmful effects in some persons.

In contrast, the July 2002 VA examiner reviewed the evidence 
on file, and concluded, based on the lack of any indicia of 
depression in service and from 1975 to 2001, that the 
veteran's current depression was not related to any incident 
in service.

The U.S. Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "It is not error for the BVA to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given to evidence."  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Here, the medical opinions in favor of the veteran's claim 
rely on a history provided by her which the Board finds lacks 
credibility; those opinions lack probative value for that 
reason.  The July 2002 opinion relied on a review of the 
record, including the veteran's pertinent assertions, and 
provided a detailed and persuasive rationale in concluding 
that the current disorder is not related to service.  The 
Board accords far greater probative value to the July 2002 
opinion that to the other medical opinions of record, the 
opinions of the veteran and her sister, and the excerpt 
submitted by the veteran.

In sum, the Board finds that the preponderance of evidence 
demonstrates that the veteran's depression is not 
etiologically related to service.  As the evidence 
preponderates against the claim, service connection for 
depression is denied.


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


